On June 5,1989, the Defendant was sentenced to Montana State Prison for a period of twenty (20) years for the Offense of Sexual Assault, a felony. The court suspends ten (10) years of said sentence with conditions. The defendant will not be eligible for release until he completes the Sexual Offender Program at Montana State Prison and the Lighthouse Program for alcohol and/or drug treatment at Warm Springs State Hospital. The defendant is to pay the mandatory $20 surcharge and is given credit for 184 days already served in the Cascade County Jail.
On May 6,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.